NO. 12-06-00281-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
WRIGHT BROTHERS SPECIALTY          §                      APPEAL
FROM THE 7TH
SAND, W.B.S.S., L.P.,
WRIGHT BROTHER
SPECIALTY SANDS, L.L.C.,
MARK
WRIGHT AND SCOTT WRIGHT,
APPELLANTS/CROSS-APPELLEES
                                                                        
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
LEWIS BYERS, HAROLD ESTES,
FORREST WILLIAMS, DICK
CAYCE, JR.
AND I-20 SAND, L.L.C.,
APPELLEES/CROSS-APPELLANTS        §                      SMITH
COUNTY, TEXAS



MEMORANDUM
OPINION
PER CURIAM
            Appellants/Cross-Appellees,
Wright Brothers Specialty Sand, W.B.S.S., L.P., Wright Brother Specialty Sand,
L.L.C., Mark Wright, and Scott Wright, and Appellees/Cross-Appellants, Lewis
Byers, Harold Estes, Forrest Williams, Dick Cayce, Jr., and I-20 Sand, L.L.C.,
filed a joint motion to reinstate this appeal and then dismiss it.  We
previously abated the appeal as a result of Appellants/Cross-Appellees’ filing
notice of bankruptcy.  Appellants/Cross-Appellees have provided this court
documentation that the resolution of the bankruptcy matters is such that this
appeal can be reinstated.  They have also informed the court that they no
longer wish to pursue the appeal.  Accordingly, the appeal is reinstated on the
docket of this court, and the motion to dismiss is granted.  See
Tex. R. App. P. 42.1(b).  The
costs of this appeal are taxed against the party incurring them.
Opinion delivered May 25, 2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(PUBLISH)